Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of Claims
This action is in reply to the Request for Continued Examination filed on 05/20/2022.
Claims 1-20, 22, 27, 31, 36 and 40 have been cancelled.
Claims 21, 30 and 39 have been amended.
Claims 21, 23-26, 28-30, 32-35, 37-39 and 41 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/20/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21, 24, 28-30, 33, 37-39 and 41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reed (US 7,912,634 B2) in view of Shimada (US 6,119,065 A) further in view of Bechtolsheim (US 6,374,182 B1).
Claim 21:
Reed discloses A navigation system comprising a processor, a non-transitory memory coupled therewith, the memory having stored therein a geographic database and computer executable program code, and a user interface, the computer executable program code configured to, when executed by the processor, cause the navigation system (See Fig. 3, computer-readable medium having stored instructions 150, 152, executed by a processor in column 3, lines 35-34, memory in column 7, lines 4-13 and 21-31 for retrieving maps and directions as a navigation system.) to at least:
access a point address record from the geographic database stored in the memory (See Fig. 1, column 8, lines 6-29] The search is conducted by the search engine 28 of FIG. 1 in one of the structured databases 26 for "Maps & Directions".), the point address record corresponding to an address (See Fig. 4, where the user enters an address for a start location 178 and end location 180.) and comprising (a) a first set of information identifying a display point for the address, wherein the display point represents a location of a building corresponding to the point address record and is used for displaying a location of the address on a user interface (See Fig. 13, where the address 238 is located in the target area window 234 of the end location maker 232 of a building in the map mentioned in column 10, line 64 to column 11, line 7.), and wherein the routing point is used as input to a routing function and is located (i) at an appropriate point on a road network when the routing point is a drive-to routing point or (ii) at an appropriate point on a pedestrian network when the routing point 1s a walk-to routing point, wherein the display point for the address and the routing point for the address are different (See Fig. 5, Fig. 12- 13, with driving directions 256 mentioned in column 11, lines 16-31 and see Fig. 33-34 with walking path and directions mentioned in column18, lines 44-57.);
receive, via the user interface, an indication of user input selecting the address (See Fig. 4, column 8, lines 6-22, inputting address in location search box 180 for end location.);
determine, via a positioning system, a position of the navigation system (See Fig. 37, column 20, lines 45-57, column 21, lines 1-16, where coordinates are used to determine a position of the navigation system.);
Although Reed discloses the user interface as mentioned above, Shimada further teaches:
cause the user interface to display a representation of the address based on at least a portion of the first set of information identifying the display point for the address, the at least a portion of the first set of information identifying the display point for the address comprising a first identifier attribute identifying a road link record associated with an addressed link, the addressed link being a link representing a portion of a road associated with the address (With identifier attribute identifying a road link record such as a name of a street, road, way and the likes, see column 3, lines 21-33, the data of a block has a street name and address of the street. See other identifier attributes in [column 3, lines 57-63] the pedestrian map data searching means comprises an address corresponding data searching means for searching data of block or street using the index from the inputted address. Also see portions of a road associated with the address is taught in (column 15, lines 26-38, column 30, lines 62-67.),
access at least a portion of the second set of information identifying the routing point for the address from the point address record, the at least a portion of the second set of information identifying the routing point comprising one or more second identifier attributes, each second identifier attribute identifying a navigation link record associated with a routing link, the routing link being a link representing a portion of a road associated with the routing point for the address (See Fig. 1, Fig. 3, where pedestrian map data 13 is accessible (column 16, lines 10-24) and address corresponding data searching means (column 14, line 66 to column 15, line 17.) construe accessing the routing point for the address from the point address record. Portions of a road associated with the address is taught in (column 15, lines 18-38, column 30, lines 62-67.);
access, from the geographic database, one or more navigation link records identified by the one or more second identifier attributes (Taught as identified road segments transition from driving route (Fig. 5 (Item 254) linked to walking route with more travel attributes integrating both driving and walking such as avoiding expressways, ramps and roads mentioned in column 8, lines 7-57.);
Therefore, it would have been obvious to one of ordinary skill in the navigation arts before the effective filing date of the claimed invention to modify the method, software and system of Reed to have identifying the display point for the address comprising a first identifier attribute identifying a road link record associated with an addressed link, the addressed link being a link representing a portion of a road associated with the address, access a portion of the second set of information identifying the routing point for the address from the point address record, the portion of the second set of information identifying the routing point comprising one or more second identifier attributes, each second identifier attribute identifying a navigation link record associated with a routing link, the routing link being a link representing a portion of a road associated with the routing point for the address and more navigation link records identified by the one or more second identifier attributes, as taught by Shimada, to keep a traveler from getting lost along an unfamiliar routed path.
Bechtolsheim further teaches:
(b) a second set of information identifying a routing point for the address (Travel by driving and travel by walking to an address are not the same as established in column 1, lines 39-54, where direction are gathered from the geographic database destination in column 1, line 58 to column 2, line 12. See [column 3, line 30 to column 4, line 18] The geographic database also includes data relating to the roads, such as restrictions on directions of travel along the roads (e.g., one-way streets), street addresses along the roads, street names, speed limits along the roads, turn restrictions at intersections, and so on.),
determine a route from the position of the navigation system to the routing point for the address based on the one or more navigation link records (Taught as identified road segments transition from driving route (Fig. 5 (Item 254) linked to walking route with more travel attributes integrating both driving and walking such as avoiding expressways, ramps and roads mentioned in column 8, lines 7-57.);
cause the user interface to display at least a portion of the determined route to the routing point (The user interface display is taught in column 3, lines 5-19, and see Fig. 7 display point data as driving directions displayed on map.); and
cause the user interface to provide route guidance based on the determined route to the routing point (See Fig. 9, column 6, line 53 to column 7, line 5, where the route guidance function 252, determines routing guidance with maneuvering instructions via audio and video.).
Therefore, it would have been obvious to one of ordinary skill in the navigation arts before the effective filing date of the claimed invention to modify the method, software and system of Reed and Shimada to determining a route from the position of the navigation system to the routing point for the address based on the one or more navigation link records and displaying a portion of the determined route to the routing point, as taught by Bechtolsheim, to keep a traveler from getting lost along an unfamiliar routed path.

Claims 24 and 33:
Shimada further teaches:
wherein the one or more second identifier attributes identify a drive-to routing link and a walk-to routing link (With routing link attributes as the attributes used and accessed to calculate the route, see reference table, latitude, longitude (column 17, lines 10-20), and required departure and arrival times (column 5, lines 22-28). Also see a link representing a portion of a road in column 7, line 63 to column 8, line 6, prepared map data, Fig. 81A-81D for pedestrian and non-pedestrian using portions of roads (Column 15, lines 26-50, column 26, line 18 to column 27, line 25.).

Therefore, it would have been obvious to one of ordinary skill in the navigation arts before the effective filing date of the claimed invention to modify the method, software and system of Reed, Shimada and Bechtolsheim to have the second identifier attributes identify a drive-to routing link and a walk-to routing link, as taught by Shimada, to keep a traveler from getting lost along an unfamiliar routed path.
Claims 28 and 37:
Shimada further teaches:
wherein the addressed link and the routing link are different links in a road network (See differentiated address link and routing link in Fig. 137 and in column 138, lines 32-40] represents enlarged maps each attached near each intersection on the map. By overlapping the enlarged view of intersection on the map, pedestrians can more easily understand the route to be followed than the case where these are displayed separately.).

Therefore, it would have been obvious to one of ordinary skill in the navigation arts before the effective filing date of the claimed invention to modify the method, software and system of Reed, Shimada and Bechtolsheim to have the addressed link and the routing link are different links in a road network, as taught by Shimada, to keep a traveler from getting lost along an unfamiliar routed path.

Claims 29 and 38:
Shimada further teaches:
wherein the road link record comprises addressing information for the addressed link and the navigation link record comprises navigable attributes for the routing link (With routing link attributes as the attributes used and accessed to calculate the route, see reference table, latitude, longitude (column 17, lines 10-20), and required departure and arrival times (column 5, lines 22-28). Also see a link representing a portion of a road in column 7, line 63 to column 8, line 6.).

Therefore, it would have been obvious to one of ordinary skill in the navigation arts before the effective filing date of the claimed invention to modify the method, software and system of Reed, Shimada and Bechtolsheim to addressing information for the addressed link and the navigation link record comprises navigable attributes for the routing link, as taught by Shimada, to keep a traveler from getting lost along an unfamiliar routed path.

Claim 30:
Reed discloses A computer-implemented method, the method comprising:
accessing, by a processor of a navigation system, a point address record from a geographic database stored in a memory of the navigation system (See Fig. 1, column 8, lines 6-29] The search is conducted by the search engine 28 of FIG. 1 in one of the structured databases 26 for "Maps & Directions".), the point address record corresponding to an address (See Fig. 4, where the user enters an address for a start location 178 and end location 180.) and comprising (a) a first set of information identifying a display point for the address, wherein the display point represents a location of a building corresponding to the point address record and is used for displaying a location of the address on a user interface (See Fig. 13, where the address 238 is located in the target area window 234 of the end location maker 232 of a building in the map mentioned in column 10, line 64 to column 11, line 7.), and wherein the routing point is used as input to a routing function and is located (i) at an appropriate point on a road network when the routing point is a drive-to routing point or (ii) at an appropriate point on a pedestrian network when the routing point 1s a walk-to routing point, wherein the display point for the address and the routing point for the address are different (See Fig. 5, Fig. 12- 13, with driving directions 256 mentioned in column 11, lines 16-31 and see Fig. 33-34 with walking path and directions mentioned in column18, lines 44-57.);
receiving, by the processor of the navigation system via the user interface, an indication of user input selecting the address (See Fig. 4, column 8, lines 6-22, inputting address in location search box 180 for end location.);
determining, via a positioning system, a position of the navigation system (See Fig. 37, column 20, lines 45-57, column 21, lines 1-16, where coordinates are used to determine a position of the navigation system.);
Although Reed discloses the user interface as mentioned above, Shimada further teaches:
causing a user interface of the navigation system to display a representation of the address based on at least a portion of the first set of information identifying the display point for the address, the at least a portion of the first set of information comprising a first identifier attribute of identifying a road link record associated with an addressed link, the addressed link being a link representing a portion of a road associated with the address (With identifier attribute identifying a road link record such as a name of a street, road, way and the likes, see column 3, lines 21-33, the data of a block has a street name and address of the street. See other identifier attributes in [column 3, lines 57-63] the pedestrian map data searching means comprises an address corresponding data searching means for searching data of block or street using the index from the inputted address. Also see portions of a road associated with the address is taught in (column 15, lines 26-38, column 30, lines 62-67.),
accessing, by the processor, at least a portion of the second set of information identifying the routing point for the address from the point address record, the at least a portion of the second set of information comprising one or more second identifier attributes identifying a navigation link record associated with a routing link, the routing link being a link representing a portion of a road associated with the routing point for the address (See Fig. 1, Fig. 3, where pedestrian map data 13 is accessible (column 16, lines 10-24) and address corresponding data searching means (column 14, line 66 to column 15, line 17.) construe accessing the routing point for the address from the point address record. Portions of a road associated with the address is taught in (column 15, lines 18-38, column 30, lines 62-67.);
accessing, by the processor and from the navigation database, one or more navigation link records identified by the one or more second identifier attributes (Taught as identified road segments transition from driving route (Fig. 5 (Item 254) linked to walking route with more travel attributes integrating both driving and walking such as avoiding expressways, ramps and roads mentioned in column 8, lines 7-57.);
Therefore, it would have been obvious to one of ordinary skill in the navigation arts before the effective filing date of the claimed invention to modify the method, software and system of Reed to have identifying the display point for the address comprising a first identifier attribute identifying a road link record associated with an addressed link, the addressed link being a link representing a portion of a road associated with the address, access a portion of the second set of information identifying the routing point for the address from the point address record, the portion of the second set of information identifying the routing point comprising one or more second identifier attributes, each second identifier attribute identifying a navigation link record associated with a routing link, the routing link being a link representing a portion of a road associated with the routing point for the address and more navigation link records identified by the one or more second identifier attributes, as taught by Shimada, to keep a traveler from getting lost along an unfamiliar routed path.
Bechtolsheim further teaches:
(b) a second set of information identifying a routing point for the address (Travel by driving and travel by walking to an address are not the same as established in column 1, lines 39-54, where direction are gathered from the geographic database destination in column 1, line 58 to column 2, line 12. See [column 3, line 30 to column 4, line 18] The geographic database also includes data relating to the roads, such as restrictions on directions of travel along the roads (e.g., one-way streets), street addresses along the roads, street names, speed limits along the roads, turn restrictions at intersections, and so on.),
determining, by the processor, a route from the position of the navigation system to the routing point for the address based on the one or more navigation link records (Taught as identified road segments transition from driving route (Fig. 5 (Item 254) linked to walking route with more travel attributes integrating both driving and walking such as avoiding expressways, ramps and roads mentioned in column 8, lines 7-57.); and
causing, by the processor, the user interface to display at least a portion of the determined route to the routing point (The user interface display is taught in column 3, lines 5-19, and see Fig. 7 display point data as driving directions displayed on map.).
Therefore, it would have been obvious to one of ordinary skill in the navigation arts before the effective filing date of the claimed invention to modify the method, software and system of Reed and Shimada to determining a route from the position of the navigation system to the routing point for the address based on the one or more navigation link records and displaying a portion of the determined route to the routing point, as taught by Bechtolsheim, to keep a traveler from getting lost along an unfamiliar routed path.
Claim 39:
Reed discloses A computer program product, the computer program product comprising a non-transitory computer-readable memory storing computer executable instructions, the computer executable instructions comprising executable portions configured to, when executed by a processor of a navigation system (See Fig. 3, computer-readable medium having stored instructions 150, 152, executed by a processor in column 3, lines 35-34, memory in column 7, lines 4-13 and 21-31 for retrieving maps and directions as a navigation system.) cause the navigation system to:
access a point address record from the geographic database stored in the memory (See Fig. 1, column 8, lines 6-29] The search is conducted by the search engine 28 of FIG. 1 in one of the structured databases 26 for "Maps & Directions".), the point address record corresponding to an address (See Fig. 4, where the user enters an address for a start location 178 and end location 180.) and comprising (a) a first set of information identifying a display point for the address, wherein the display point represents a location of a building corresponding to the point address record and is used for displaying a location of the address on a user interface (See Fig. 13, where the address 238 is located in the target area window 234 of the end location maker 232 of a building in the map mentioned in column 10, line 64 to column 11, line 7.), and wherein the routing point is used as input to a routing function and is located (i) at an appropriate point on a road network when the routing point is a drive-to routing point or (ii) at an appropriate point on a pedestrian network when the routing point 1s a walk-to routing point, wherein the display point for the address and the routing point for the address are different (See Fig. 5, Fig. 12- 13, with driving directions 256 mentioned in column 11, lines 16-31 and see Fig. 33-34 with walking path and directions mentioned in column18, lines 44-57.);
receive, via the user interface, an indication of user input selecting the address (See Fig. 4, column 8, lines 6-22, inputting address in location search box 180 for end location.);
determine, via a positioning system, a position of the navigation system (See Fig. 37, column 20, lines 45-57, column 21, lines 1-16, where coordinates are used to determine a position of the navigation system.);
Although Reed discloses the user interface as mentioned above, Shimada further teaches:
cause the user interface to display a representation of the address based on at least a portion of the first set of information identifying the display point for the address, the at least a portion of the first set of information identifying the display point for the address comprising a first identifier attribute identifying a road link record associated with an addressed link, the addressed link being a link representing a portion of a road associated with the address (With identifier attribute identifying a road link record such as a name of a street, road, way and the likes, see column 3, lines 21-33, the data of a block has a street name and address of the street. See other identifier attributes in [column 3, lines 57-63] the pedestrian map data searching means comprises an address corresponding data searching means for searching data of block or street using the index from the inputted address. Also see portions of a road associated with the address is taught in (column 15, lines 26-38, column 30, lines 62-67.),
access at least a portion of the second set of information identifying the routing point for the address from the point address record, the at least a portion of the second set of information identifying the routing point comprising one or more second identifier attributes, each second identifier attribute identifying a navigation link record associated with a routing link, the routing link being a link representing a portion of a road associated with the routing point for the address (See Fig. 1, Fig. 3, where pedestrian map data 13 is accessible (column 16, lines 10-24) and address corresponding data searching means (column 14, line 66 to column 15, line 17.) construe accessing the routing point for the address from the point address record. Portions of a road associated with the address is taught in (column 15, lines 18-38, column 30, lines 62-67.);
access, from the geographic database, one or more navigation link records identified by the one or more second identifier attributes (Taught as identified road segments transition from driving route (Fig. 5 (Item 254) linked to walking route with more travel attributes integrating both driving and walking such as avoiding expressways, ramps and roads mentioned in column 8, lines 7-57.);
Therefore, it would have been obvious to one of ordinary skill in the navigation arts before the effective filing date of the claimed invention to modify the method, software and system of Reed to have identifying the display point for the address comprising a first identifier attribute identifying a road link record associated with an addressed link, the addressed link being a link representing a portion of a road associated with the address, access a portion of the second set of information identifying the routing point for the address from the point address record, the portion of the second set of information identifying the routing point comprising one or more second identifier attributes, each second identifier attribute identifying a navigation link record associated with a routing link, the routing link being a link representing a portion of a road associated with the routing point for the address and more navigation link records identified by the one or more second identifier attributes, as taught by Shimada, to keep a traveler from getting lost along an unfamiliar routed path.
Bechtolsheim further teaches:
(b) a second set of information identifying a routing point for the address (Travel by driving and travel by walking to an address are not the same as established in column 1, lines 39-54, where direction are gathered from the geographic database destination in column 1, line 58 to column 2, line 12. See [column 3, line 30 to column 4, line 18] The geographic database also includes data relating to the roads, such as restrictions on directions of travel along the roads (e.g., one-way streets), street addresses along the roads, street names, speed limits along the roads, turn restrictions at intersections, and so on.),
determine a route from the position of the navigation system to the routing point for the address based on the one or more navigation link records (Taught as identified road segments transition from driving route (Fig. 5 (Item 254) linked to walking route with more travel attributes integrating both driving and walking such as avoiding expressways, ramps and roads mentioned in column 8, lines 7-57.);
cause the user interface to display at least a portion of the determined route to the routing point (The user interface display is taught in column 3, lines 5-19, and see Fig. 7 display point data as driving directions displayed on map.); and 
cause the user interface to provide route guidance based on the determined route to the routing point (See Fig. 9, column 6, line 53 to column 7, line 5, where the route guidance function 252, determines routing guidance with maneuvering instructions via audio and video.).
Therefore, it would have been obvious to one of ordinary skill in the navigation arts before the effective filing date of the claimed invention to modify the method, software and system of Reed and Shimada to determining a route from the position of the navigation system to the routing point for the address based on the one or more navigation link records and displaying a portion of the determined route to the routing point, as taught by Bechtolsheim, to keep a traveler from getting lost along an unfamiliar routed path.

Claim 41:
Bechtolsheim further teaches:
wherein the positioning system is at last one of (a) a satellite-based positioning system or (b) a dead-reckoning positioning system comprising one or more sensing devices configured to measure movement of the navigation system (See gps serving as satellite-based positioning system in column 2, line 63 to column 3, line 5.).

Bechtolsheim teaches that it is known in the navigation arts before the effective filing date of the claimed invention to have a satellite-based positioning system to measure movement to conveniently use one’s mobile phone while travelling along an unfamiliar path.  
Therefore, it would have been obvious to one of ordinary skill in the navigation arts before the effective filing date of the claimed invention to modify the method, software and system of Reed and Shimada to have a satellite-based positioning system to measure movement, as taught by Bechtolsheim, to conveniently use one’s mobile phone while travelling along an unfamiliar path.

Claims 23 and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reed (US 7,912,634 B2) in view of Shimada (US 6,119,065 A) in view of Bechtolsheim (US 6,374,182 B1) in view of Banerjee (US 8,000,892 B2).
Claim 23:
Banerjee further teaches:
wherein the route is determined from an initial position of the navigation system as determined by the positioning system and to the routing point for the address (Taught in column 5, lines 20-31 and as beginning destination, ultimate destination and points of interest along the way in Fig. 4, column 7, line 57 to column 8, line 10.).

Therefore, it would have been obvious to one of ordinary skill in the art of pedestrian route management before the effective filing date of the claimed invention to modify the method, software and system of Reed, Shimada and Bechtolsheim to have initial and travel-to points, as taught by Banerjee, to keep a traveler from getting lost along an unfamiliar routed path.
Claim 32:
Banerjee further teaches:
wherein the route is determined from an initial position of the navigation system as determined by the positioning system and to the routing point for the address (Taught in column 5, lines 20-31 and as beginning destination, ultimate destination and points of interest along the way in Fig. 4, column 7, line 57 to column 8, line 10.).

Therefore, it would have been obvious to one of ordinary skill in the art of pedestrian route management before the effective filing date of the claimed invention to modify the method, software and system of Reed, Shimada and Bechtolsheim to have initial and travel-to points, as taught by Banerjee, to keep a traveler from getting lost along an unfamiliar routed path.
Claims 25 and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reed (US 7,912,634 B2) in view of Shimada (US 6,119,065 A) in view of Bechtolsheim (US 6,374,182 B1) further in view of Tran (US 7,639,163 B2).
Claim 25:
Tran further teaches:
wherein the addressed link corresponds to the display point for representing the address on a map displayed via the user interface (See Fig.1E-1H, where confirmed route has Irvine address with details on the road the traveler is travelling on.).

Therefore, it would have been obvious to one of ordinary skill in the art of pedestrian route management before the effective filing date of the claimed invention to modify the method, software and system of Reed, Shimada and Bechtolsheim to have display address on display screen for user along route in map, as taught by Tran, to keep a traveler from getting lost along an unfamiliar routed path.
Claim 34:
Tran further teaches:
wherein the addressed link corresponds to a display point for representing the address on a map displayed via the user interface (See Fig.1E-1H, where confirmed route has Irvine address with details on the road the traveler is travelling on.).

Therefore, it would have been obvious to one of ordinary skill in the art of pedestrian route management before the effective filing date of the claimed invention to modify the method, software and system of Reed, Shimada and Bechtolsheim to have display address on display screen for user along route in map, as taught by Tran, to keep a traveler from getting lost along an unfamiliar routed path.
Claims 26 and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reed (US 7,912,634 B2) in view of Shimada (US 6,119,065 A) in view of Bechtolsheim (US 6,374,182 B1) in view of Tran (US 7,639,163 B2) further in view of Banerjee (US 8,000,892 B2). 
Claim 26:
Banerjee further teaches:
wherein the display point is at least one of (a) located at a center of a parcel associated with the address, (b) located within a footprint of a building associated with the address, or (c) located substantially at an entrance of a building associated with the address (See Fig. 8, user footprint inside of a building.).

Therefore, it would have been obvious to one of ordinary skill in the art of pedestrian route management before the effective filing date of the claimed invention to modify the method, software and system of Reed, Shimada, Bechtolsheim and Tran to have substantially travelled display points, as taught by Banerjee, to keep a traveler from getting lost along an unfamiliar routed path.
Claim 35:
Banerjee further teaches:
wherein the display point is at least one of (a) located substantially at a center of a parcel associated with the address, (b) located substantially at a center of a footprint of a building associated with the address, or (c) located substantially at an entrance of a building associated with the address (See Fig. 8, user footprint inside of a building.).

Therefore, it would have been obvious to one of ordinary skill in the art of pedestrian route management before the effective filing date of the claimed invention to modify the method, software and system of Reed, Shimada, Bechtolsheim and Tran to have substantially travelled display points, as taught by Banerjee, to keep a traveler from getting lost along an unfamiliar routed path.

Response to Arguments
Regarding the prior art rejections, Applicant’s arguments have been fully considered, but are now moot in view of the new grounds of rejection.  The Examiner has entered a new rejection under 35 USC § 103(a) and applied new art and art already of record.
Applicant’s arguments, see pages 15-21, filed 05/20/2022, with respect to 101 rejection have been fully considered and are persuasive.  In light of the “2019 Revised Patent Subject Matter Eligibility Guidance on 35 U.S.C. 101” (See Federal Register Notice Vol. 84, No. 4 (01/07/2019)) under the Alice/Mayo analysis the claimed invention integrates the abstract idea into a practical application and thus satisfying the Subject Matter Eligibility requirement of Section 101, where the 101 rejection has been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA S WILLIAMS whose telephone number is (571)270-5509. The examiner can normally be reached Mon-Fri, 8:30 am -6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON DUNHAM can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.S.W./Examiner, Art Unit 3686                                                                                                                                                                                                        07/23/2022

/RACHELLE L REICHERT/Primary Examiner, Art Unit 3686